Title: From Thomas Jefferson to Daniel Bradley, 6 October 1805
From: Jefferson, Thomas
To: Bradley, Daniel


                  
                     Sir
                     
                     Washington Oct. 6. 05.
                  
                  I was yesterday informed that you had in custody in the Jail of Fairfax a negro man of mine who run away from my estate in Albemarle about 3 or 4 weeks ago. he is about 20–years of age, very stout, is a nailer by trade & called Jame Hubbard. my informant says he confessed at once the truth of his case, that he had three passes which he said had been given him by the son of mr Lilly my manager. mr George Swink who gives me this information, & goes about the middle of this month on a visit to Albemarle, agrees to take this man with him to whom therefore I will ask the favor of you to deliver him when called for, & in the mean time to keep him in jail. your bill for fees, whenever you shall be so good as to send it to me by post, shall be remitted through the same channel. it would be important for me to recieve the passes immediately because mr Lilly sets out on Thursday for Kentucky, & if he can get the passes into his hands before he goes I am sure he will probe the forgery to the bottom. it is chiefly to obtain them by return of the bearer that I send him express, and shall thank you to send them as our post goes off tomorrow. Accept my salutations.
                  
                     Th: Jefferson
                     
                  
               